 

EXHIBIT 10.2

 

Consolidated Debenture #42

 



NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

NEOMEDIA TECHNOLOGIES, INC.

 

Amended, Restated and Consolidated Secured Convertible Debenture

  

Original Issuance Date:  March 27, 2007 Principal Amount: $4,795,185.00 No.
NEOM-42  

 

This Amended, Restated and Consolidated Secured Convertible Debenture (including
all secured convertible debentures issued in exchange, transfer or replacement
hereof, this “Debenture”) represents portions of the indebtedness previously
evidenced by those certain Secured Convertible Debentures listed on Schedule ‘A’
attached hereto (as each may have been amended and is currently in effect,
collectively, the “Prior Debentures”) issued by NEOMEDIA TECHNOLOGIES, INC., a
Delaware corporation (the “Company”), to YA GLOBAL INVESTMENTS, L.P. (f/k/a
CORNELL CAPITAL PARTNERS, LP, the “Holder”) and amends and restates such
portions (and is given in substitution for but not in satisfaction) of such
Prior Debentures. Outstanding portions of the Prior Debentures are all merged
into and superseded by this Debenture in the amounts set forth on Schedule ‘A’.
The issuance of this Debenture does not effect a refinancing of all or any
portion of the obligations under the Prior Debentures, it being the intention of
the Company and the Holder to avoid effectuating a novation of any such
obligations. The portion of each of the Prior Debentures that has been
consolidated hereunder is memorialized on Schedule ‘A’, attached hereto.

 

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of the
Holder, or its registered assigns, the amount set out above as the Principal
Amount (as reduced pursuant to the terms hereof pursuant to redemption,
conversion or otherwise, the “Principal”) when due, whether upon the Maturity
Date (as defined below), acceleration, redemption or otherwise (in each case in
accordance with the terms hereof), plus interest (“Interest”) accruing on any
outstanding Principal at the applicable Interest Rate from July 1, 2013 until
the same becomes due and payable, whether upon the Maturity Date or
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). Certain capitalized terms used herein are defined in
Section 17.

 

 

 

 

Consolidated Debenture #42

 

(1)GENERAL TERMS

 

(a)          Payment of Principal. On the Maturity Date, the Company shall pay
to the Holder an amount in cash representing all outstanding Principal and
accrued and unpaid Interest. The "Maturity Date" shall be August 1, 2015, as may
be extended from time to time by the Holder. Other than as specifically
permitted by this Debenture in Section 3(a) or otherwise, or pursuant to the
Securities Purchase Agreements or other Transaction Documents, the Company may
not prepay or redeem any portion of the outstanding Principal without the prior
written consent of the Holder.

 

(b)          Interest. Interest shall accrue on the outstanding principal
balance hereof at an annual rate equal to 9.5% (“Interest Rate”). Interest shall
be calculated on the basis of a 365-day year and the actual number of days
elapsed, to the extent permitted by applicable law. Interest hereunder shall be
paid on the Maturity Date (or sooner as provided herein) to the Holder or its
assignee in whose name this Debenture is registered on the records of the
Company regarding registration and transfers of Debentures at the option of the
Company in cash, or, provided that the Equity Conditions are then satisfied
converted into Common Stock at the applicable Conversion Price on the Trading
Day immediately prior to the date paid. .

 

(c)          Security. The Debenture is secured by all collateral granted by the
Company and its affiliates to the Holder, in accordance with the terms and
conditions that certain Security Agreement by and between the Holder and
Company, dated July 29, 2008.

 

(2)EVENTS OF DEFAULT.

 

(a)          An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

(i)          the Company's failure to pay to the Holder any amount of Principal
or other amounts when and as due under this Debenture (including, without
limitation, the Company's failure to pay any redemption payments or amounts
hereunder);

 

(ii)         The Company or any subsidiary of the Company shall commence, or
there shall be commenced against the Company or any subsidiary of the Company
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any subsidiary of the Company
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any subsidiary of the Company or there is commenced against the
Company or any subsidiary of the Company any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 61 days; or the
Company or any subsidiary of the Company is adjudicated insolvent or bankrupt;
or any order of relief or other order approving any such case or proceeding is
entered; or the Company or any subsidiary of the Company suffers any appointment
of any custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company state that it is unable to pay its debts generally as
they become due; or the Company or any subsidiary of the Company shall call a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company or any subsidiary of the Company
shall by any act or failure to act expressly indicate its consent to, approval
of or acquiescence in any of the foregoing; or any corporate or other action is
taken by the Company or any subsidiary of the Company for the purpose of
effecting any of the foregoing;

 

2

 

 

Consolidated Debenture #42

 

(iii)        The Company or any subsidiary of the Company shall default in any
of its obligations under any other debenture or any mortgage, credit agreement
or other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced
any indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable;

 

(iv)        If the Common Stock is quoted or listed for trading on any of the
following and it ceases to be so quoted or listed for trading and shall not
again be quoted or listed for trading on any Primary Market within five (5)
Trading Days of such delisting: (a) the NYSE Amex, (b) New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Select Market, or (e) the Nasdaq
OTC Bulletin Board (“OTCBB”) (each, a “Primary Market”);

 

(v)         The Company or any subsidiary of the Company shall be a party to any
Change of Control Transaction (as defined in Section 17) unless in connection
with such Change of Control Transaction this Debenture is retired;

 

(vi)        The Company's (A) failure to cure a Conversion Failure by delivery
of the required number of shares of Common Stock within five (5) Business Days
after the applicable Conversion Failure or (B) notice, written or oral, to the
Holder, including by way of public announcement, at any time, of its intention
not to comply with a request for conversion of the Debenture into shares of
Common Stock that is tendered in accordance with the provisions of the
Debentures, other than pursuant to Section 4(c);

 

(vii)       The Company shall fail for any reason to deliver the payment in cash
pursuant to a Buy-In (as defined herein) within three (3) Business Days after
such payment is due;

 

(viii)      The Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach or default of
any provision of this Debenture (except as may be covered by Section 2(a)(i)
through 2(a)(vii) hereof) or any Transaction Document (as defined in Section 17)
which is not cured within the time prescribed.

 

3

 

 

Consolidated Debenture #42

 

(b)          During the time that any portion of this Debenture is outstanding,
if any Event of Default has occurred, the full unpaid Principal amount of this
Debenture and other amounts owing in respect thereof, to the date of
acceleration shall become at the Holder's election, immediately due and payable
in cash; provided however, the Holder may request (but shall have no obligation
to request) payment of such amounts in Common Stock of the Company. Furthermore,
in addition to any other remedies, the Holder shall have the right (but not the
obligation) to convert this Debenture at any time after (x) an Event of Default
or (y) the Maturity Date at the Conversion Price. The Company hereby waives any
presentment, demand, protest or other notice of any kind, (other than required
notice of conversion) and the Holder may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

(3)COMPANY REDEMPTION.

 

(a)          Company’s Additional Cash Redemption. The Company at its option
shall have the right to redeem (“Optional Redemption”) a portion or all amounts
outstanding under this Debenture prior to the Maturity Date provided that as of
the date of the Holder’s receipt of a Redemption Notice (as defined herein) (i)
the Closing Bid Price is less than the Fixed Conversion Price and (ii) no Event
of Default has occurred. The Company shall pay an amount equal to the Principal
amount being redeemed plus a redemption premium (“Redemption Premium”) equal to
ten percent (10%) of the Principal amount being redeemed, and accrued Interest
(collectively referred to as the “Company Additional Redemption Amount”). In
order to make a redemption pursuant to this Section, the Company shall first
provide written notice to the Holder of its intention to make a redemption (the
“Redemption Notice”) setting forth the amount of Principal it desires to redeem.
After receipt of the Redemption Notice the Holder shall have three (3) Business
Days to elect to convert all or any portion of this Debenture, subject to the
limitations set forth in Section 4(b). On the fourth (4th) Business Day after
the Redemption Notice, the Company shall deliver to the Holder the Company
Additional Redemption Amount with respect to the Principal amount redeemed after
giving effect to conversions effected during the three (3) Business Day period.

 

(4)           CONVERSION OF DEBENTURE.         This Debenture shall be
convertible into shares of the Company's Common Stock, on the terms and
conditions set forth in this Section 4.

 

(a)          Conversion Right. Subject to the provisions of Section 4(c), at any
time or times on or after the issuance date of this Debenture, the Holder shall
be entitled to convert any portion of the outstanding and unpaid Conversion
Amount (as defined below) into fully paid and nonassessable shares of Common
Stock in accordance with Section 4(b), at the Conversion Rate (as defined
below). The number of shares of Common Stock issuable upon conversion of any
Conversion Amount pursuant to this Section 4(a) shall be determined by dividing
(x) such Conversion Amount by (y) the Conversion Price (the "Conversion Rate").
The Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.

 

4

 

 

Consolidated Debenture #42

 

(i)          "Conversion Amount" means the portion of the Principal and accrued
Interest to be converted, redeemed or otherwise with respect to which this
determination is being made.

 

(ii)         "Conversion Price" means, as of any Conversion Date (as defined
below) or other date of determination the lesser of (a) $2.00 (the “Fixed
Conversion Price”), subject to adjustment as provided herein, or (b) ninety
percent (90%) of the lowest Volume Weighted Average Price during the 125 Trading
Days immediately preceding the Conversion Date (the “Market Conversion Price”).
The Fixed Conversion Price and the Market Conversion Price are collectively
referred to as the “Conversion Price.” The Conversion Price may be adjusted
pursuant to the other terms of this Debenture.

 

(b)          Mechanics of Conversion.

 

(i)          Optional Conversion. To convert any Conversion Amount into shares
of Common Stock on any date (a "Conversion Date"), the Holder shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the "Conversion Notice") to the Company and (B) if
required by Section 4(b)(iv), surrender this Debenture to a nationally
recognized overnight delivery service for delivery to the Company (or an
indemnification undertaking reasonably satisfactory to the Company with respect
to this Debenture in the case of its loss, theft or destruction). On or before
the third Business Day following the date of receipt of a Conversion Notice (the
"Share Delivery Date"), the Company shall (X) if legends are not required to be
placed on certificates of Common Stock pursuant to the Securities Purchase
Agreements and provided that the Transfer Agent is participating in the
Depository Trust Company's ("DTC") Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder's or its designee's balance account with DTC through
its Deposit Withdrawal Agent Commission system or (Y) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant to the Securities
Purchase Agreements. If this Debenture is physically surrendered for conversion
and the outstanding Principal of this Debenture is greater than the Principal
portion of the Conversion Amount being converted, then the Company shall as soon
as practicable and in no event later than three (3) Business Days after receipt
of this Debenture and at its own expense, issue and deliver to the holder a new
Debenture representing the outstanding Principal not converted. The Person or
Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Debenture shall be treated for all purposes as the record
holder or holders of such shares of Common Stock upon the transmission of a
Conversion Notice. In the event of a partial conversion of this Debenture
pursuant hereto, the amount converted shall be deducted from the installment
amounts relating to the installment dates as set forth in the Conversion Notice.

 

5

 

 

Consolidated Debenture #42

 

(ii)         Company's Failure to Timely Convert. If within three (3) Trading
Days after the Company's receipt of the facsimile copy of a Conversion Notice
the Company shall fail to issue and deliver a certificate to the Holder or
credit the Holder's balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon such holder's conversion of any
Conversion Amount (a "Conversion Failure"), and if on or after such Trading Day
the Holder purchases (in an open market transaction or otherwise) Common Stock
to deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
"Buy-In"), then the Company shall, within three (3) Business Days after the
Holder's request and in the Holder's discretion, either (i) pay cash to the
Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions and other out of pocket expenses, if any) for the shares
of Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.

 

(iii)        Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Debenture in accordance with the
terms hereof, the Holder shall not be required to physically surrender this
Debenture to the Company unless (A) the full Conversion Amount represented by
this Debenture is being converted or (B) the Holder has provided the Company
with prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Debenture upon physical surrender of this
Debenture. The Holder and the Company shall maintain records showing the
Principal and Interest converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Debenture upon conversion.

 

(c)          Limitations on Conversions.

 

(i)          Beneficial Ownership. The Company shall not effect any conversions
of this Debenture and the Holder shall not have the right to convert any portion
of this Debenture or receive shares of Common Stock as payment hereunder to the
extent that after giving effect to such conversion or receipt of such payment,
the Holder, together with any affiliate thereof, would beneficially own (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 9.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion or receipt
of shares as payment. Since the Holder will not be obligated to report to the
Company the number of shares of Common Stock it may hold at the time of a
conversion hereunder, unless the conversion at issue would result in the
issuance of shares of Common Stock in excess of 9.99% of the then outstanding
shares of Common Stock without regard to any other shares which may be
beneficially owned by the Holder or an affiliate thereof, the Holder shall have
the authority and obligation to determine whether the restriction contained in
this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the Principal of this Debenture
is convertible shall be the responsibility and obligation of the Holder. If the
Holder has delivered a Conversion Notice for an amount of this Debenture that,
without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum amount permitted to be converted on such Conversion
Date in accordance with Section 4(a) and, any amount tendered for conversion in
excess of the permitted amount hereunder shall remain outstanding under this
Debenture. The provisions of this Section may be waived by a Holder (but only as
to itself and not to any other Holder) upon not less than 65 days prior notice
to the Company. Other Holders shall be unaffected by any such waiver.

 

6

 

 

Consolidated Debenture #42

 

(d)          Other Provisions.

 

(i)          Reserve

 

(1)         Initial Reserve. The Company covenants that it will at all times
from and after the date hereof reserve and keep available out of its authorized
and unissued shares of Common Stock, Three Billion (3,000,000,000) shares (the
“Initial Share Reserve”) solely for the purpose of issuance of Common Stock
pursuant to the securities initially issued by the Company to the Holder (the
“Other Securities”).

 

(2)         Procedures to Increase Reserve. If at any time the total number of
shares of Common Stock that may be issued pursuant to the Other Securities (in
each case, and solely for the purpose of this clause, ignoring any restrictions
or limitations on the number of shares of Common Stock that may be presently
issuable pursuant to each instrument) exceeds the number of shares then reserved
for issuance under the Initial Share Reserve, then the Holder shall have the
right to provide written notice to the Company (a “Reserve Increase Notice”) to
increase the Initial Share Reserve to a number of shares of Common Stock
selected by the Holder, which shall not exceed the maximum number of shares of
Common Stock that may be issuable pursuant to the instruments held by the Holder
at the time of the Reserve Increase Notice (the Initial Share Reserve, as
increased, the “YA Share Reserve”). Within sixty (60) days of receipt of a
Reserve Increase Notice, the Company shall increase the Initial Share Reserve in
accordance with such notice. Notwithstanding the foregoing, in the event the
Company does not have a sufficient number of authorized shares of Common Stock
available to satisfy its obligation to reserve for issuance such number of
shares as set forth in the Reserve Increase Notice to create the YA Share
Reserve, then (A) the Company shall promptly reserve such portion of its
authorized shares of Common Stock that is available to be reserved for the
creation of the YA Share Reserve, and (B) with respect to any shortfall, the
Company shall (i) take all steps necessary to increase its authorized shares of
Common Stock to an amount sufficient to allow the Company to reserve the
required amount as quickly as practicable, and (ii) use its best efforts to
amend the Company’s certificate of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the required amount,
as soon as practicable and in any event not later than the seventy-fifth (75th)
day after receipt of a Reserve Increase Notice. All reservations or increases of
amounts of reserved shares and authorized shares of Common Stock under this
section shall be subject to the due and proper approval, as applicable and
required by all relevant laws, of the shareholders of the Company. With respect
to the Company’s maintenance of the Initial Share Reserve and the YA Share
Reserve as set forth in this section, an Event of Default shall only occur upon
the Company’s inability to increase the amount of reserved shares of Common
Stock via the amendment of its certificate of incorporation as prescribed above,
subsequent to its receipt of a Reserve Increase Notice. The Company’s receipt of
a Reserve Increase Notice shall not constitute an Event of Default.

 

7

 

 

Consolidated Debenture #42

 

(ii)         All calculations under this Section 4 shall be rounded to the
nearest $0.0001 or whole share.

 

(iii)        Nothing herein shall limit a Holder's right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for the
Company 's failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

(5)Adjustments to Conversion Price

 

(a)          Adjustment of Conversion Price upon Issuance of Common Stock. If
the Company, at any time while this Debenture is outstanding, issues or sells,
or in accordance with this Section 5(a) is deemed to have issued or sold, any
shares of Common Stock, excluding shares of Common Stock deemed to have been
issued or sold by the Company in connection with any Excluded Securities, for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issue or sale (such
price the "Applicable Price") (the foregoing a "Dilutive Issuance"), then
immediately after such Dilutive Issuance the Conversion Price then in effect
shall be reduced to an amount equal to the New Issuance Price. For purposes of
determining the adjusted Conversion Price under this Section 5(a), the following
shall be applicable:

 

(i)          Issuance of Options. If the Company in any manner grants or sells
any Options and the lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section, the "lowest price per share for which one share of
Common Stock is issuable upon the exercise of any such Option or upon conversion
or exchange or exercise of any Convertible Securities issuable upon exercise of
such Option" shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

 

8

 

 

Consolidated Debenture #42

 

(ii)         Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share. For the purposes of this Section, the "lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section, no further adjustment of the Conversion Price shall be made by
reason of such issue or sale.

 

(iii)        Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section, if the terms of
any Option or Convertible Security that was outstanding as of the issuance date
of this Debenture are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.

 

(iv)        Calculation of Consideration Received. In case any Option is issued
in connection with the issue or sale of other securities by the Company,
together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for the difference of (x) the aggregate fair
market value of such Options and other securities issued or sold in such
integrated transaction, less (y) the fair market value of the securities other
than such Option, issued or sold in such transaction and the other securities
issued or sold in such integrated transaction will be deemed to have been issued
or sold for the balance of the consideration received by the Company. If any
Common Stock, Options or Convertible Securities are issued or sold or deemed to
have been issued or sold for cash, the consideration received therefor will be
deemed to be the gross amount raised by the Company; provided, however, that
such gross amount is not greater than 110% of the net amount received by the
Company therefor. If any Common Stock, Options or Convertible Securities are
issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company will be the fair value of
such consideration, except where such consideration consists of securities, in
which case the amount of consideration received by the Company will be the
Closing Bid Price of such securities on the date of receipt. If any Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or Convertible
Securities, as the case may be. The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Holder. If
such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation (the "Valuation Event"), the fair
value of such consideration will be determined within five (5) Business Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder. The
determination of such appraiser shall be deemed binding upon all parties absent
manifest error and the fees and expenses of such appraiser shall be borne by the
Company.

 

9

 

 

Consolidated Debenture #42

 

(v)         Record Date. If the Company takes a record of the holders of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

 

(b)          Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. If the Company, at any time while this Debenture is outstanding,
shall (a) pay a stock dividend or otherwise make a distribution or distributions
on shares of its Common Stock or any other equity or equity equivalent
securities payable in shares of Common Stock, (b) subdivide outstanding shares
of Common Stock into a larger number of shares, (c) combine (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (d) issue by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

(c)          Purchase Rights. If at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Debenture (without taking into account any limitations or restrictions on the
convertibility of this Debenture) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 

10

 

 

Consolidated Debenture #42

 

(d)          Other Events. If any event occurs of the type contemplated by the
provisions of this Section 5 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company's
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Debenture; provided that no
such adjustment will increase the Conversion Price as otherwise determined
pursuant to this Section 5.

 

(e)          Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any fundamental
transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a "Corporate Event"), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture, at the Holder's option, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Debenture) or (ii) in
lieu of the shares of Common Stock otherwise receivable upon such conversion,
such securities or other assets received by the holders of shares of Common
Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Debenture
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate. Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Debenture.

 

(f)          Whenever the Conversion Price is adjusted pursuant to Section 5
hereof, the Company shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

 

(g)          In case of any (1) merger or consolidation of the Company or any
subsidiary of the Company with or into another Person, or (2) sale by the
Company or any subsidiary of the Company of more than one-half of the assets of
the Company in one or a series of related transactions, a Holder shall have the
right to (A) exercise any rights under Section 2(b), (B) convert the aggregate
amount of this Debenture then outstanding into the shares of stock and other
securities, cash and property receivable upon or deemed to be held by holders of
Common Stock following such merger, consolidation or sale, and such Holder shall
be entitled upon such event or series of related events to receive such amount
of securities, cash and property as the shares of Common Stock into which such
aggregate principal amount of this Debenture could have been converted
immediately prior to such merger, consolidation or sales would have been
entitled, or (C) in the case of a merger or consolidation, require the surviving
entity to issue to the Holder a convertible debenture with an amount equal to
the aggregate Principal of this Debenture then held by such Holder, plus all
accrued and unpaid Interest and other amounts owing thereon, which such newly
issued convertible Debenture shall have terms identical (including with respect
to conversion) to the terms of this Debenture, and shall be entitled to all of
the rights and privileges of the Holder of this Debenture set forth herein and
the agreements pursuant to which this Debentures were issued. In the case of
clause (C), the conversion price applicable for the newly issued shares of
convertible preferred stock or convertible debentures shall be based upon the
amount of securities, cash and property that each share of Common Stock would
receive in such transaction and the Conversion Price in effect immediately prior
to the effectiveness or closing date for such transaction. The terms of any such
merger, sale or consolidation shall include such terms so as to continue to give
the Holder the right to receive the securities, cash and property set forth in
this Section upon any conversion or redemption following such event. This
provision shall similarly apply to successive such events.

 

11

 

 

Consolidated Debenture #42

 

(6)REISSUANCE OF THIS DEBENTURE.

 

(a)          Transfer. If this Debenture is to be transferred, the Holder shall
surrender this Debenture to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Debenture (in accordance
with Section 6(d)), registered in the name of the registered transferee or
assignee, representing the outstanding Principal, being transferred by the
Holder and, if less then the entire outstanding Principal is being transferred,
a new Debenture (in accordance with Section 6(d)) to the Holder representing the
outstanding Principal not being transferred. The Holder and any assignee, by
acceptance of this Debenture, acknowledge and agree that, by reason of the
provisions of Section 4(b)(iii) following conversion or redemption of any
portion of this Debenture, the outstanding Principal represented by this
Debenture may be less than the Principal stated on the face of this Debenture.

 

(b)          Lost, Stolen or Mutilated Debenture. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Debenture, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Debenture, the Company shall execute and deliver to the Holder a new Debenture
(in accordance with Section 6(d)) representing the outstanding Principal.

 

(c)          Debenture Exchangeable for Different Denominations. This Debenture
is exchangeable, upon the surrender hereof by the Holder at the principal office
of the Company, for a new Debenture or Debentures (in accordance with Section
6(d)) representing in the aggregate the outstanding Principal of this Debenture,
and each such new Debenture will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.

 

(d)          Issuance of New Debentures. Whenever the Company is required to
issue a new Debenture pursuant to the terms of this Debenture, such new
Debenture (i) shall be of like tenor with this Debenture, (ii) shall represent,
as indicated on the face of such new Debenture, the Principal remaining
outstanding (or in the case of a new Debenture being issued pursuant to Section
6(a) or Section 6(c), the Principal designated by the Holder which, when added
to the principal represented by the other new Debentures issued in connection
with such issuance, does not exceed the Principal remaining outstanding under
this Debenture immediately prior to such issuance of new Debentures), (iii)
shall have an issuance date, as indicated on the face of such new Debenture,
which is the same as the Original Issuance Date of this Debenture, (iv) shall
have the same rights and conditions as this Debenture and (v) shall represent
the designation and applicable amount of accrued and unpaid Interest from the
Issuance Date.

 

12

 

 

Consolidated Debenture #42

 

(7)         NOTICES.         Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Trading Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company, to: NeoMedia Technologies, Inc.   100 West Arapahoe Avenue,
Suite 9   Boulder, Colorado  80302    Attention:  Chief Executive Officer or
Chief Financial Officer   Telephone:     (303) 546-7946   Facsimile:      (636)
648-9922     With a copy to: K&L Gates LLP   200 South Biscayne Boulevard –
Suite 3900   Miami, FL  33131-2399   Attention: Clayton E. Parker, Esq.  
Telephone:     (305) 539-3300   Facsimile:       (305) 358-7095     If to the
Holder: David Gonzalez, Esq.   1012 Springfield Ave.,   Mountainside, New Jersey
07092   Telephone:     (201) 985-8300   Facsimile:       (201) 985-8266

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

13

 

 

Consolidated Debenture #42

 

(8)         Except as expressly provided herein, no provision of this Debenture
shall alter or impair the obligations of the Company, which are absolute and
unconditional, to pay the principal of, Interest and other charges (if any) on,
this Debenture at the time, place, and rate, and in the coin or currency, herein
prescribed. This Debenture is a direct obligation of the Company.

 

(9)         This Debenture shall not entitle the Holder to any of the rights of
a stockholder of the Company, including without limitation, the right to vote,
to receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Company, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

 

(10)        No indebtedness of the Company is senior to this Debenture in right
of payment, whether with respect to Interest, damages or upon liquidation or
dissolution or otherwise.

 

(11)        This Debenture shall be governed by and construed in accordance with
the laws of the State of New Jersey, without giving effect to conflicts of laws
thereof. Each of the parties consents to the jurisdiction of the Superior Courts
of the State of New Jersey sitting in Hudson County, New Jersey and the
U.S. District Court for the District of New Jersey sitting in Newark, New Jersey
in connection with any dispute arising under this Debenture and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.

 

(12)        If the Company fails to strictly comply with the terms of this
Debenture, then the Company shall reimburse the Holder promptly for all fees,
costs and expenses, including, without limitation, attorneys’ fees and expenses
incurred by the Holder in any action in connection with this Debenture,
including, without limitation, those incurred: (i) during any workout, attempted
workout, and/or in connection with the rendering of legal advice as to the
Holder’s rights, remedies and obligations, (ii) collecting any sums which become
due to the Holder, (iii) defending or prosecuting any proceeding or any
counterclaim to any proceeding or appeal; or (iv) the protection, preservation
or enforcement of any rights or remedies of the Holder.

 

(13)        Any waiver by the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Holder to insist upon strict adherence to any term
of this Debenture on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.

 

14

 

 

Consolidated Debenture #42

 

(14)        If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
Principal of or Interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

 

(15)        Whenever any payment or other obligation hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.

 

(16)        THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS DEBENTURE OR
ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS DEBENTURE.

 

(17)        CERTAIN DEFINITIONS For purposes of this Debenture, the following
terms shall have the following meanings:

 

(a)          “Approved Stock Plan” means a stock option plan that has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued only to any employee, officer, or director
for services provided to the Company.

 

(b)          "Bloomberg" means Bloomberg Financial Markets.

 

(c)          “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions are authorized or required by law or other government
action to close.

 

(d)          “Change of Control Transaction” means the occurrence of (a) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of the Company (except that the acquisition of
voting securities by the Holder or any other current holder of convertible
securities of the Company shall not constitute a Change of Control Transaction
for purposes hereof), (b) a replacement at one time or over time of more than
one-half of the members of the board of directors of the Company which is not
approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (c) the merger, consolidation or sale of fifty
percent (50%) or more of the assets of the Company or any subsidiary of the
Company in one or a series of related transactions with or into another entity,
or (d) the execution by the Company of an agreement to which the Company is a
party or by which it is bound, providing for any of the events set forth above
in (a), (b) or (c).

 

15

 

 

Consolidated Debenture #42

 

(e)          “Closing Bid Price” means the price per share in the last reported
trade of the Common Stock on a Primary Market or on the exchange which the
Common Stock is then listed as quoted by Bloomberg.

 

(f)          “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.

 

(g)          “Commission” means the Securities and Exchange Commission.

 

(h)          “Common Stock” means the common stock, par value $0.001, of the
Company and stock of any other class into which such shares may hereafter be
changed or reclassified.

 

(i)          "Equity Conditions" means that each of the following conditions is
satisfied: (i) on each day during the period beginning two (2) weeks prior to
the applicable date of determination and ending on and including the applicable
date of determination (the "Equity Conditions Measuring Period"), either (x) the
Underlying Shares Registration Statement shall be effective and available for
the resale of all applicable shares of Common Stock to be issued in connection
with the event requiring determination or (y) all applicable shares of Common
Stock to be issued in connection with the event requiring determination shall be
eligible for sale without restriction and without the need for registration
under any applicable federal or state securities laws; (ii) on each day during
the Equity Conditions Measuring Period, the Common Stock is designated for
quotation on the Principal Market and shall not have been suspended from trading
on such exchange or market nor shall delisting or suspension by such exchange or
market been threatened or pending either (A) in writing by such exchange or
market or (B) by falling below the then effective minimum listing maintenance
requirements of such exchange or market; (iii) during the Equity Conditions
Measuring Period, the Company shall have delivered Conversion Shares upon
conversion of the Debentures to the Holder on a timely basis as set forth in
Section 4(b)(ii) hereof; (iv) any applicable shares of Common Stock to be issued
in connection with the event requiring determination may be issued in full
without violating Section 4(c) hereof and the rules or regulations of the
Primary Market; (v) during the Equity Conditions Measuring Period, there shall
not have occurred either (A) an Event of Default or (B) an event that with the
passage of time or giving of notice would constitute an Event of Default; and
(vii) the Company shall have no knowledge of any fact that would cause (x) the
Registration Statements required pursuant to the Registration Rights Agreement
not to be effective and available for the resale of all applicable shares of
Common Stock to be issued in connection with the event requiring determination
or (y) any applicable shares of Common Stock to be issued in connection with the
event requiring determination not to be eligible for sale without restriction
and without the need for registration under any applicable federal or state
securities laws.

 

16

 

 

Consolidated Debenture #42

 

(j)          "Equity Conditions Failure" means that on any applicable date the
Equity Conditions have not been satisfied (or waived in writing by the Holder).

 

(k)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(l)          “Excluded Securities” means, (a) shares issued or deemed to have
been issued by the Company pursuant to an Approved Stock Plan (b) shares of
Common Stock issued or deemed to be issued by the Company upon the conversion,
exchange or exercise of any right, option, obligation or security outstanding on
the date prior to date of the Securities Purchase Agreements, provided that the
terms of such right, option, obligation or security are not amended or otherwise
modified on or after the date of the Securities Purchase Agreements, and
provided that the conversion price, exchange price, exercise price or other
purchase price is not reduced, adjusted or otherwise modified and the number of
shares of Common Stock issued or issuable is not increased (whether by operation
of, or in accordance with, the relevant governing documents or otherwise) on or
after the date of the Securities Purchase Agreements, (c) shares issued in
connection with any acquisition by the Company, whether through an acquisition
of stock or a merger of any business, assets or technologies, leasing
arrangement or any other transaction the primary purpose of which is not to
raise equity capital, and (d) the shares of Common Stock issued or deemed to be
issued by the Company upon conversion of this Debenture.

 

(m)          “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(n)          “Original Issuance Date” means the date of the first issuance of
this Debenture regardless of the number of transfers and regardless of the
number of instruments, which may be issued to evidence such Debenture.

 

(o)          “Person” means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.

 

(p)           “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(q)          “Securities Purchase Agreements” means the Securities Purchase
Agreements by and between the Company and Holder pursuant to which the Prior
Debentures were purchased and issued.

 

(r)          “Trading Day” means a day on which the shares of Common Stock are
quoted on the OTCBB or quoted or traded on such Primary Market on which the
shares of Common Stock are then quoted or listed; provided, that in the event
that the shares of Common Stock are not listed or quoted, then Trading Day shall
mean a Business Day.

 

(s)          “Transaction Documents” means the Securities Purchase Agreements or
any other agreement delivered in connection with the Securities Purchase
Agreements.

 

17

 

 

Consolidated Debenture #42

 

(t)          “Underlying Shares” means the shares of Common Stock issuable upon
conversion of this Debenture or as payment of Interest in accordance with the
terms hereof.

 

(u)          "Volume Weighted Average Price" means, for any security as of any
date, the daily dollar volume-weighted average price for such security on the
Primary Market as reported by Bloomberg through its “Historical Prices – Px
Table with Average Daily Volume” functions, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC.

 

(v)         "Warrants" has the meaning ascribed to such term in the Securities
Purchase Agreements, and shall include all warrants issued in exchange therefor
or replacement thereof.

 

(18)        Amended and Restated Debenture. This Debenture represents the
portions of the Prior Debentures that have been consolidated as set forth on
Schedule ‘A’. The issuance of this Debenture is not in any way intended to
constitute a novation of the obligations and liabilities existing under the
Prior Debentures or evidence payment of all or any portion of such obligations
and liabilities.

 

IN WITNESS WHEREOF, the Company has caused this Amended, Restated and
Consolidated Secured Convertible Debenture to be duly executed by a duly
authorized officer as of the ___16____ day of September___, 2013.

 

  NEOMEDIA TECHNOLOGIES, INC.       By: /s/ Laura Marriott   Name: Laura
Marriott   Title: Chief Executive Officer

 

18

